Citation Nr: 1410776	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis. 

2.  Entitlement to service connection for anemia. 

3.  Entitlement to service connection for scars, right lower extremity, status post fracture of tibia. 

4.  Entitlement to service connection for left wrist joint pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran had active service from May 2001 to June 2007.  He attended the U.S. Naval Academy from July 1997 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of service connection for scarring of the right lower extremity will be addressed in the Remand portion of this document and is Remanded to the RO through the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Continuing plantar fasciitis is not shown by the record.

2.  Continuing anemia is not shown by the record.  Primary anemia has not been demonstrated.

3.  A continuing disability manifested by left wrist joint pain is not shown by the record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic plantar fasciitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for chronic or primary anemia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

3.  The criteria for service connection for chronic left wrist joint pain are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim as noted herein.


Analysis 

The Veteran appeals the denial of service connection for plantar fasciitis, anemia, and left wrist joint pain.  For the reasons stated below, the Board finds against these claims.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C.A. §§ 1110 and 1131-- the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C.A. §§ 1110 , 1131 (2013).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the more probative evidence is against a finding that the Veteran has the claimed disabilities.  To that end, service treatment records show complaints of foot pain, painful joints, and wrist pain.  He was diagnosed with plantar fasciitis in October 1999 and February 2007, and anemia in February and March 2007.  Such in service manifestations, however, resolved.  A chronic disability resulting therefrom is not shown by the record.  The February 2010 VA examination revealed no evidence of plantar fasciitis and/or anemia.  Furthermore, while the Veteran was diagnosed with bilateral wrist arthralgias during the VA examination, pathology to account for the complaints of left wrist pain has not been identified.  Rather, x rays were normal for the left wrist.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Despite his reports of left wrist pain, foot pain, and anemia, the VA examination fails to disclose a disability to account for his complaints.  

Implicit in the claim is the Veteran's belief that he has plantar fasciitis, anemia and left wrist joint pain.  The Board acknowledges the Veteran's assertions and note that he is competent to report the pain.  The Board finds that he has presented credible testimony in this regard.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that the more probative evidence is that prepared by neutral skilled professionals.  The objective evidence of record discloses no pathology to account for his complaints at the time for filing or during this appeal.   

The Veteran has asserted that he still has painful feet and wrist pain as on the service connected right side.  These complaints are noted, but as discussed above, no chronic or continuing impairment has been demonstrated.  He had complaints and positive findings in service, but no pertinent post-service findings.

He has also indicated that he eats a high protein diet to combat his anemia and fatigue.  He does not take iron pills or other supplements.  As noted above, while there are isolated episodes of anemia in service, chronic or continuing anemia has not been clinically established.

In sum, the more credible and probative evidence shows that the Veteran does not have plantar fasciitis, anemia and/or a left wrist disability.  The preponderance of the evidence is against these claims for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply. 38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for plantar fasciitis is denied. 

Entitlement to service connection for anemia is denied.  

Entitlement to service connection for left wrist joint pain is denied.  


REMAND

There is some confusion as to the scarring of the right lower extremity.  The Veteran is service connected for residual scarring of the right knee and the right ankle, reported to be multiple scars.  This is apparently at least in part the result of a fracture of the right ankle that required internal fixation surgery.  The remaining question resolves around scarring of the right lower extremity.

The most recent examiner reported that there was no scarring on the right leg (other than that which is service connected).  The Veteran, in his substantive appeal submitted a picture which he indicates shows a several inch scar on the right leg between the knee and ankle.  In order to obtain clarification of this matter, additional examination is indicated.

In view of the foregoing, this issue is REMANDED for the following action:

1.  Schedule the Veteran for a VA scars examination, of the right knee, ankle, and leg.  All indicated studies should be conducted and all findings reported in detail.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should describe in detail all scarring identified, and indicate whether it is post-surgical or caused by the in-service accident.  Specifically, it should be determined whether there is identifiable scarring on the right lower extremity between the knee scarring and the ankle scarring.

2.  Thereafter, readjudicate the instant issue.  In doing so ascertain that the examination is complete and responsive to the above request.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and offered an opportunity to respond thereto.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


